Citation Nr: 1426704	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, psychosis, and depression/anxiety disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel






INTRODUCTION

The Veteran had active duty from January 18, 2007 to April 12, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has recharacterized the claim of service connection for depression/anxiety disorder to include other diagnosed psychiatric disabilities under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Since to the most recent statement of the case, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

In December 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in March 2014.  A clarifying addendum was requested and received in April 2014.  In May 2014, the Board informed the Veteran (and his representative) that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In a signed statement, dated and received at the Board later that month, the Veteran stated that he had no further evidence or argument to present, and accordingly, the Board will proceed with the consideration of his case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2013).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The claim must be remanded for the following reasons.

The medical evidence in the claims file shows that the Veteran has a current diagnosis of schizophrenia.  He was diagnosed with adjustment disorder as early as June 2007, followed by psychosis, and eventually schizophrenia.  There are no medical records in evidence for pre-service treatment, but nearly all of the post-service treatment records indicate that the Veteran has a long history of psychiatric treatment and hospitalizations, starting in his early teenage years.

Specifically, West Central Georgia Hospital private treatment records state that the Veteran had "numerous admissions to West Central since age 15."  The Veteran would have been 15 around 1999, but the earliest treatment records obtained from this facility are dated June 2007.  The Board finds that a remand is necessary to attempt to obtain these records.  Moreover, the Veteran also stated he was treated at the Bradley Center in Columbus, Georgia from 2009-2011 but the only January 2011 and February 2011 records were obtained from that facility.  In December 2013, the Veteran provided a release of information from Second Season in LaGrange, Georgia for treatment records, but these records do not appear to have been sought.  On remand the RO must attempt to obtain these outstanding records.

VA treatment records are also outstanding.  Specifically, a February 2013 letter from a Detroit VA social worker states that the Veteran is "frequently at the VA Medical Center to receive mental health services."  A May 2014 submission from the program director of the Mental Health Intensive Case Management Program in Decatur, Georgia, states that he is currently being treated for schizoaffective disorder through the program.  However, no VA treatment records have been associated with the claims file.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, a remand is necessary to obtain these records.

The Veteran was provided with a VHA medical opinion in March 2014.  However, this opinion was based on an incomplete record as there appear to be outstanding pre-service and post-service psychiatric treatment records.  A medical opinion based on an inaccurate or incomplete factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Board finds that a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records, physically or electronically, from the Detroit, Decatur, and Columbus VA treatment facilities dated after April 2007 that are relevant to mental health, including any from the Mental Health Intensive Case Management Program in Decatur, Georgia.

2.  After obtaining any necessary releases, attempt to obtain the following private treatment records, physically or electronically:

a)  West Central Georgia Hospital from January 1998 through April 2007.

b)  Bradley Center in Columbus, Georgia from January 2009 to December 2010.

c)  Second Season in LaGrange, Georgia

The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his psychiatric symptoms before, during, and/or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Sschedule the Veteran for an appropriate examination to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

a)  Identify all current psychiatric disabilities found to be present.

b)  State the likelihood that any psychiatric disability found to be present existed prior to service.  

c)  If a psychiatric disability found to be present existed prior to service, indicate the likelihood that the disability worsened during service.

d)  If the examiner diagnoses the Veteran as having a psychiatric disability that did not pre-exist service, please opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

The rationale for all opinions expressed should be set forth in a legible report. 

5.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

